Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “the interacting external apparatus”: should be “a interacting external apparatus”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the user”: should be “a user”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the wearable apparatus”: should be “a wearable apparatus”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “the fixing unit” should be “a fixing unit”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “a wearable apparatus”: should be “a wearable apparatus”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: wearable apparatus, a control unit, fixing unit, coupling unit, interacting external apparatus  in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “communication unit” and “control unit” is not adequately described in the specification to support an interpretation under 112(f). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation ““communication unit” and “control unit”” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “communication unit” and “control unit” are merely black boxes which could be hardware, software, or some combination. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 is is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the interacting external apparatus and the external apparatus are different  devices this is particularly true when viewed with the antecedent issues through out. For purposes of examination examiner is going to assume the external apparatus is itself.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinaroli 6265984 in view of Regler et al (2014/0184386) hereinafter Regler. 

In regards to claim 1, Molinaroli teaches an electronic apparatus for displaying an image by using visual afterimage of a light source, the apparatus comprising (abstract): 

    PNG
    media_image1.png
    301
    252
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    549
    487
    media_image2.png
    Greyscale

a display apparatus including to a light source (fig. 1 (10) (fig. 11 (56)));
 Molinaroli fails to expressly teach the display apparatus being communicably connected to a communication unit of the wearable apparatus; and 
However, Regler teaches the display [0052 (fig. 1 (36))] apparatus being communicably connected to a communication unit of the wearable apparatus fig. 1 (34 to 36))(abstract)); and

    PNG
    media_image3.png
    496
    760
    media_image3.png
    Greyscale

A wristband (12) includes an RF receiver (34) arranged to receive targeted data burst (38). A controller (28) interprets the data bursts (38) to recover embedded activation codes that control operation of either individual wristbands (12) or a selected group of similar wristbands (12) worn by members of an audience at a venue (100) or event, such as a gig. Each wristband further includes at least one light emitting device (36), such as a high-intensity LED, and preferably multiple LEDs. In the event that a received data burst (38) is resolved to relate to (i.e. is addressed to) the wristband, a recovered activation code from that data burst is cross-referenced against LED control sequences stored in a memory (25) in the wristband (12). Particularly, the memory is pre-stored with at least one control sequence that is executable by the controller in response to identification of the corresponding activation code, with the control sequence arranged to cause selective illumination of the light emitting device(s) (36) to produce a light-show within wristbands (12) worn by the audience. The light show may include selective pulsing of one or more coloured LEDs. The light show can be based on zoned regions (102-110) within the venue (100) provided that individual wristbands are allocated with addresses for particular zones and the wristband's memory contains a zone activation code that is both included in the data burst (38) and resolved by the controller (28) as being relevant.(abstract)
It would have been obvious to one of ordinary skill in the art to modify the teachings of Molinaroli to further include the display apparatus being communicably connected to a communication unit of the wearable apparatus as taught by Regler in order to provide a selective light show for audience members (abstract)
Therefore, Molinaroli in view of Regler teaches the wearable apparatus (fig. 11 (10)) Molinaroli including a control unit (fig. 28 microprocessors Molinaroli) connected to the communication unit for controlling light emission of the light source based (fig. 1 (38) and 24)(abstract) Regler) on changes in spatial position of the light source (fig. 1 (10) “stop”) Molinaroli , 
wherein the communication unit interacts with at least one external apparatus (fig. 1 (34) and 38) Regler), the control unit transmits image related information to the interacting external apparatus by using the communication unit [031] Regler, and the image related information is at least one of an image or of reference data representing the image [0029-0030] Regler,
 wherein an original image [0052] Regler as the image to be distributed or the image dividing the original image is distributed to the interacting external apparatus (fig. 2 and 3 zones Regler), and 
wherein a method of dividing the image is determined automatically, or manually on the basis of a selection input [0074] Regler by the user in consideration of at least one of the number of images to be generated and the number of the interacting apparatuses that will receive the image, a position of the interacting apparatus that will receive the image [0061-079] Regler
In regards to claim 6, Molinaroli  in view of Regler teaches the electronic: apparatus of claim 1, wherein the control unit determines image related information to be transmitted to the interacting external apparatus based on positional information of the interacting external apparatus [0028-30,0052-0053] Regler.
In regards to claim 7, Molinaroli  in view of Regler teaches electronic apparatus of claim 1, wherein when a change in position of the interacting external apparatus is detected, the control unit transmits to the external apparatus the image related information determined based on the changed position of the external apparatus.[0047-0048] Regler. Examiner notes if the user moves to a different zone then a new light of sight activation code will be received. For purposes of examination examiner is going to assume the external apparatus is itself. 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinaroli 6265984 in view of Regler et al (2014/0184386) hereinafter Regler further in view of Zhou et al (2014/0239065) hereinafter, Zhou. 
,
In regards to claim 2, Molinaroli and Regler fail to teach the electronic apparatus of claim 1, wherein the display apparatus is releasably coupled to a wearable apparatus; 
	However, Zhou teaches wherein the display apparatus is releasably coupled to a wearable apparatus; the fixing unit includes a strap that allows the user to put the wearable apparatus on a wrist of the user.(fig. 2 (208 22) fig. 4 (404 (410-420))[0026,0046, 0062] Zhou
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Molinaroli and Regler to further include , wherein the display apparatus is releasably coupled to a wearable apparatus as taught by Zhou in order to save space and allowing to more easily use the watch. 
	Therefore, Molinaroli and Regler as modified by Zhou teaches the electronic apparatus of claim 1, wherein the display apparatus is releasably coupled to a wearable apparatus; the fixing unit includes a strap that allows the user to put the wearable apparatus on a wrist of the user. (fig. 2 (208 22) fig. 4 (404 (410-420))[0026,0046, 0062] Zhou (fig. 11 watch straps) Molinaroli, fig. 1 strap of Regler)
In regards to claim 3, Molinaroli and Regler as modified by Zhou teaches, see rational of claim 2, the electronic apparatus of claim 1, further comprising a coupling unit for releasably coupling the display apparatus to the wearable apparatus. (fig. 2 (208 22) fig. 4 (404 (410-420))[0026,0046, 0062] Zhou

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinaroli 6265984 in view of Regler et al (2014/0184386) hereinafter Regler further in view of Lee et al (2016/0381553) hereinafter, Lee.  
,
In regards to claim 4, Molinaroli and Regler fail to teach the electronic apparatus of claim 1, wherein the communication unit transmits an authority request message to an authentication apparatus of the external apparatus, and receives an authority approval message from the authentication apparatus.
However, Lee teaches wherein the communication unit transmits an authority request message to an authentication apparatus of the external apparatus, and receives an authority approval message from the authentication apparatus (abstract, [182, 229, 249] (fig. 5 (100, 10 S110-S112))Lee.
It would have been obvious to one of ordinary skill in the art to modify the teachings of Molinaroli and Regler to further include wherein the communication unit transmits an authority request message to an authentication apparatus of the external apparatus, and receives an authority approval message from the authentication apparatus as taught by Lee in order to provide a secure environment. 
In regards to claim 5, Molinaroli and Regler in vie of Lee teaches the electronic apparatus of claim 1, see rational of claim 4, wherein the communication unit transmits an authority request message to the external apparatus, and receives an authority approval message from the external apparatus. (abstract, [182, 229, 249] (fig. 5 (100, 10 S110-S112))Lee
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694